Judgment, Supreme Court, New York County (Arlene R. Silverman, J.), rendered June 10, 2008, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him to a term of four years, unanimously affirmed.
The court provided a meaningful response to a jury note (see People v Santi, 3 NY3d 234, 248-249 [2004]; People v Malloy, 55 NY2d 296 [1982]). When, due to lack of consent by defendant (see CPL 310.30), the court was unable to comply with the jury’s request for a written definition of constructive possession, it properly exercised its discretion in giving an oral definition that was both legally correct and substantially similar to the instruction contained in the court’s original charge. Even if the response went beyond the precise terms of the jury’s request, defendant was not prejudiced (see People v Lourido, 70 NY2d 428, 435 [1987]; People v Mañera, 219 AD2d 496 [1995], lv denied 87 NY2d 923 [1996]). Concur—Mazzarelli, J.P., Sweeny, Catterson, DeGrasse and Manzanet-Daniels, JJ.